In a proceeding pursuant to CPLR article 78 to review a determination of the New York City Employees’ Retirement System, dated October 5, 2001, which denied the petitioner’s application for a performance of duty disability retirement allowance pursuant to Retirement and Social Security Law § 507-c, the appeal is from a judgment of the Supreme Court, Kings County (Garry, J), dated May 23, 2002, which, inter alia, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination of the New York City Employees’ Retirement System denying the petitioner’s application for a performance of duty disability retirement allowance pursuant to Retirement and Social Security Law § 507-c was based on credible evidence showing the lack of a causal relationship between the petitioner’s disabling degenerative condition and a service-related injury (see Matter of Meyer v Board of Trustees of N.Y. City Fire Dept., Art. 1-B Pension Fund, 90 NY2d 139, 145, 147 [1997]; Matter of Wahl v Board of Trustees of N.Y. City Fire Dept., 89 NY2d 1065, 1067 [1997]).
Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding. Smith, J.P, Krausman, Crane and Mastro, JJ., concur.